          Case 4:20-cv-05640-YGR Document 791 Filed 06/08/21 Page 1 of 4


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   JUSTIN C. CLARKE (pro hac vice)
     jcclarke@cravath.com
11   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
12   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
13   New York, New York 10019
     Telephone: (212) 474-1000
14   Facsimile: (212) 474-3700

15   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
16

17                            UNITED STATES DISTRICT COURT

18                         NORTHERN DISTRICT OF CALIFORNIA

19                                     OAKLAND DIVISION

20
                                                     Case No. 4:20-cv-05640-YGR-TSH
21

22    EPIC GAMES, INC.,
                                                    EPIC GAMES, INC.’S
23                    Plaintiff, Counter-defendant, OBJECTIONS TO APPLE INC.’S
                           v.                       PROPOSED FINDINGS OF FACT
24                                                  AND CONCLUSIONS OF LAW
      APPLE INC.,
25                                                   The Honorable Yvonne Gonzalez Rogers
                      Defendant, Counterclaimant.
26                                                   Trial: May 3, 2021
27

28


     EPIC GAMES, INC.’S OBJECTIONS TO APPLE INC.’S PROPOSED FINDINGS OF FACT AND
                                  CONCLUSIONS OF LAW
                              Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 791 Filed 06/08/21 Page 2 of 4


 1          Pursuant to Pretrial Order No. 3 ¶ 7 (ECF No. 389), Epic Games, Inc. (“Epic”) hereby

 2   lodges the following objections to Apple Inc.’s Proposed Findings of Fact and Conclusions of

 3   Law (ECF No. 779-1), filed on May 28, 2021. Epic disclosed its objections to Apple Inc.

 4   (“Apple”) on June 1, 2021, and the Parties have resolved certain of these objections, as set forth

 5   in Apple’s errata submitted to the Court on June 8, 2021. The Parties have been unable to

 6   reach agreement as to the resolution of the objections set forth herein, which, without

 7   conceding the accuracy of any other changes made by Apple: (i) relate solely to changes made

 8   by Apple in its May 28, 2021 filing (as compared to Apple’s last-submitted May 21, 2021

 9   Proposed Findings of Fact and Conclusions of Law); and (ii) meet the standard for objections

10   as set forth by the Court at the April 21, 2021 Pretrial Hearing (Hearing Tr. 51:4-52:16).
11          Findings of Fact ¶ 168.1. Apple claims that, regarding developer complaints about the

12   App Store, “Epic focused exclusively on figures related to one narrow issue—search and

13   discoverability—which . . . almost always leaves some developers dissatisfied”. (No. 779-1

14   ¶ 168.1.) That is incorrect. In addition to search and discoverability, Epic focused on survey

15   data showing that “developers don’t believe that the App Store enables profitability of their

16   apps” (Fischer Trial Tr. 879:23-880:1; PX-2284.6) and that developers believe that Apple

17   “play[s] favorites” and doesn’t “apply[] the same rules to all apps” (Fischer Trial Tr. 887:4-7,

18   887:11-15; PX-2062.2). Epic also highlighted developer complaints regarding App Review

19   delays (Kosmynka Trial Tr. 1002:11-14), low ratings for the App Store’s provision of tools

20   developers “need to successfully market apps” (DX-3800.073-.074; ECF No. 777-3 ¶ 324) and

21   Apple’s deficiencies with respect to refunds, among others (Ex. Depo. 12 at 128:8-25 (Gray);

22   Simon Trial Tr. 372:9-373:3; PX-2062.1, .7.)

23          Findings of Fact ¶ 602. Apple claims that “The challenged licensing terms do not

24   restrain any competition that would occur in the absence of the DPLA.” (ECF No. 779-1

25   ¶ 602.) Epic objects to this paragraph because it purportedly relies on Mr. Malackowski’s

26   written direct testimony, but this assertion appears to have been repurposed verbatim from Dr.

27   Rubinfeld’s written direct testimony, which Apple withdrew. (Compare ECF No. 405 ¶ 602,

28   with ECF No. 779-1 ¶ 602.) The cited paragraphs of Mr. Malackowski’s written direct

                                             -2-
     EPIC GAMES, INC.’S OBJECTIONS TO APPLE INC.’S PROPOSED FINDINGS OF FACT AND
                                  CONCLUSIONS OF LAW
                              Case No. 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 791 Filed 06/08/21 Page 3 of 4


 1   testimony do not discuss, much less support, any proposition concerning competition in the

 2   absence of the DPLA. (See Ex. Expert 12 (Malackowski) ¶¶ 51, 54.) Nowhere in Mr.

 3   Malackowski’s testimony does he address any economic principles regarding competition

 4   associated with the DPLA. Indeed, he was proffered as an expert on intellectual property

 5   valuation and licensing, not economics. (See Malackowski Trial Tr. at 3603:24-3604:3;

 6   Ex. Expert 12 (Malackowski) ¶ 1.)

 7          Findings of Fact ¶ 618. This paragraph relies on expert testimony that the Court has

 8   stricken. Specifically, in reliance on paragraph 84 of Dr. Rubin’s written direct testimony,

 9   Apple claims that “[m]any third-party app stores simply lack the . . . incentives to conduct the

10   same level of review and analysis as Apple” and that “[o]thers do not have the same standards
11   for privacy and may have economic incentives to affirmatively lower the level of review.”
12   (ECF No. 779-1 ¶ 618.) Epic objects because the Court struck the portion of paragraph 84 that
13   discusses “the incentives of third-party stores” and how they purportedly “drive [third-party
14   stores] to deliberately adopt a standard lower than Apple’s [App Review].” (See Trial Tr.
15   3511:1-12.)
16          Conclusions of Law ¶ 600. Apple claims that “Epic does not challenge the anti-steering

17   provisions in its UCL cause of action”. (ECF No. 779-1 ¶ 600.) This is incorrect. First, Epic

18   challenged these provisions under the California Unfair Competition Law in Count 10 of the

19   Complaint. (See ECF No. 1 ¶¶ 285-291.) Paragraph 285 of the Complaint references

20   preceding portions of the Complaint, which includes Paragraph 130. This paragraph describes

21   Apple’s policy that “[a]pps and their metadata may not include buttons, external links, or other

22   calls to action that direct customers to purchasing mechanisms other than in-app purchase”. (Id.

23   ¶ 130.) Second, in its Findings of Fact and Conclusions of Law, Epic challenges Apple’s

24   conduct in the iOS In-App Payment Solutions Market under the UCL. (See, e.g., Epic’s

25   Conclusions of Law, ECF No. 777-3 ¶¶ 449, 454; see also id. ¶ 93, Epic’s Findings of Fact,

26   ECF No. 777-3 ¶¶ 368, 419 (discussing anti-steering provisions).)

27

28

                                             -3-
     EPIC GAMES, INC.’S OBJECTIONS TO APPLE INC.’S PROPOSED FINDINGS OF FACT AND
                                  CONCLUSIONS OF LAW
                              Case No. 4:20-cv-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 791 Filed 06/08/21 Page 4 of 4


 1    Dated: June 8, 2021               CRAVATH, SWAINE & MOORE LLP
 2                                         Christine Varney
                                           Katherine B. Forrest
 3                                         Gary A. Bornstein
                                           Yonatan Even
 4                                         Lauren A. Moskowitz
                                           Justin C. Clarke
 5                                         M. Brent Byars
 6                                      FAEGRE DRINKER BIDDLE & REATH LLP
 7                                         Paul J. Riehle
 8

 9                                      Respectfully submitted,

10                                      By: /s/ Gary A. Bornstein
                                             Gary A. Bornstein
11
                                             Attorneys for Plaintiff and Counter-defendant
12                                           Epic Games, Inc.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -4-
     EPIC GAMES, INC.’S OBJECTIONS TO APPLE INC.’S PROPOSED FINDINGS OF FACT AND
                                  CONCLUSIONS OF LAW
                              Case No. 4:20-cv-05640-YGR-TSH
